Citation Nr: 1234065	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  10-05 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for residuals of an insect bite, claimed as a tender scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel






INTRODUCTION

The Veteran had active military service from December 1984 to December 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

This case was brought before the Board in February 2012, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include providing the Veteran with a VA examination.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.


FINDING OF FACT

The competent evidence of record does not support a finding that the Veteran suffers from a tender scar or any other chronic residuals of an in-service spider bite.


CONCLUSION OF LAW

The criteria for service connection for a tender scar as due to an in-service spider bite have not been met.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran received notification prior to the initial unfavorable agency decision through a September 2008 notice letter.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).

Service treatment records are associated with claims file.  All available post-service treatment records and reports identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to assist the Veteran in locating and obtaining additional records has been fully satisfied.  The Veteran was provided a VA examination in March 2012.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Wells v. Principi, 327 F. 3d 1339 (Fed. Cir. 2002).  This examination is adequate for the purposes of determining service connection, as it involves a review of the Veteran's pertinent medical history as well as a physical examination of the Veteran, and provides a discussion of relevant.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

This claim was previously remanded in February 2012 for additional development.  Specifically, the Board instructed the Veteran be provided a VA examination, which was conducted in March 2012.  As such, there has been substantial compliance with the previous Board remand, and adjudication of the instant claim may proceed.  See Stegall v. West, 11 Vet. App. 269, 271 (1998). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.
Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

The Veteran asserts entitlement to service connection for a tender scar as directly related to active service.  Service treatment records indicate the Veteran presented in March 1985 for a bump on the right calf of one-day's duration.  The Veteran complained of itching, swelling and pain at the site and the diagnostic impression was spider bite.  Two follow-up visits indicate the spider bite was healing well.  It appears the spider bite completely resolved after this treatment; there is no record of any further complaints or treatment for the spider bite or residuals thereof.  Two physical examinations conducted in May 1988 and October 1990, in conjunction with the Veteran's Reserves service, did not indicate a scar on the right calf.

Significantly, there is no post-service competent medical evidence to indicate the Veteran has sought treatment for, or complained of, a tender scar or any other residual of the in-service spider bite.  While the Veteran has complained of a tender scar, in no communication has he indicated the location of the claimed scar.  At a March 2012 VA examination, the Veteran identified a hyperpigmented area on his left shin, as the location of the in-service spider bite, and the scar for which he is seeking service connection.  As discussed above, service treatment records indicate the spider bite occurred on the right calf.  With respect to the right calf, the VA examiner noted that the Veteran mentioned no right calf skin symptoms or conditions, and examination revealed a "small round whitish macule on the right calf" measuring approximate 0.25 square centimeters.

To prevail on the issue of service connection, there must be medical evidence of a current disability at some point during the pendency of the claim.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability).

While the Veteran's in-service spider bite on the right calf is well-documented, the evidence indicates this condition resolved in service without sequelae.  As discussed above, an award of service connection required a diagnosis of the disability in question at some point during the appeal period.  Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a tender scar due to an in-service spider bite, and the benefit of the doubt rule does not apply. See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for a tender scar due to an in-service spider bite is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


